Citation Nr: 9918855
Decision Date: 07/09/99	Archive Date: 09/09/99

DOCKET NO. 91-45 746               DATE JUL 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for an acquired
psychiatric disorder, to include post-traumatic stress disorder
(PTSD) and, if so, whether all the evidence both old and new
warrants the grant of service connection.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from July 1971 to June 1974.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a February 1990 rating decision of the St.
Petersburg, Florida, Department of Veterans Affairs (VA) Regional
Office (RO). In a decision dated November 3, 1992, the Board
declined to reopen previously denied claims seeking entitlement to
service connection for an acquired psychiatric disorder and PTSD,
but granted an increased rating to 10 percent for the appellant's
service-connected hepatitis disorder. The appellant appealed the
Board's decision to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (hereinafter, "the Court"). In April 1994,
counsel for the appellant and VA filed a joint motion to vacate and
remand that part of the Board's decision of November 1992 which
declined to reopen the claim seeking entitlement to service
connection for an acquired psychiatric disorder, to include PTSD.
The motion was granted by Order of the Court dated in April 1994,
and the case was remanded for further readjudication and
disposition in accordance with the Court's order. Because the
increased rating claim for hepatitis was not addressed in the joint
motion for remand, it is deemed abandoned on appeal. See Bucklinger
v. Brown, 5 Vet. App. 435, 436 (1993).

In July 1994, the Board remanded the case to the RO for further
development in compliance with the Court's Order. The requested
development was accomplished, to the extent possible. In August
1998, the RO issued a supplemental statement of the case which
denied service connection for an acquired psychiatric disorder, to
include PTSD, on the basis of failure to submit new and material
evidence. The case was returned to the Board for further appellate
review. In January 1999, the

- 2 - 

Board remanded the case to the RO for readjudication in light of a
recent change in the law concerning claims for service connection
based on submission of "new and material evidence." In a March 1999
supplemental statement of the case, the RO determined that new and
material evidence had been submitted to reopen the veteran's claim
seeking entitlement to service connection for PTSD. The case was
received at the Board in May 1999.

Notwithstanding the RO's March 1999 decision that new and material
evidence had been submitted to reopen the veteran's claim seeking
entitlement to service connection for an acquired psychiatric
disorder, to include PTSD, the Court has held that in a matter such
as this the Board has a legal duty to consider the issue of whether
new and material evidence has been submitted to reopen the claim
regardless of the RO's actions. See Barnett v. Brown, 8 Vet. App.
I (I 99 5). Accordingly, this issue is addressed below.

FINDINGS OF FACT

1. Service connection for an acquired psychiatric disorder, then
claimed as PTSD, was previously denied by the Board in a decision
dated in July 1989.

2. Evidence associated with the claims file since the July 1989
Board decision is so significant that it must be considered in
order to fairly decide whether the appellant is entitled to service
connection for an acquired psychiatric disorder, to include PTSD.

CONCLUSIONS OF LAW

1. The July 1989 Board decision is final. 38 U.S.C.A. 7102(a),
7103(a), 7104(a) (West 1991); 38 C.F.R. 20.1100(a) (1998).

3 - 

2. New and material evidence has been submitted to reopen a claim
of entitlement to service connection for an acquired psychiatric
disorder, to include PTSD, and the claim is reopened. 38 U.S.C.A.
5108 (West 1991); 38 C.F.R. 3.156(a), (c) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless
reconsideration is ordered by its Chairman, see 38 C.F.R. 20.1000-
1003 (1998) or, under specifically enumerated circumstances, if
revised on the basis of clear and unmistakable error, see 38 C.F.R.
20.1400-1411 (1999); see also 38 U.S.C.A. 7103(a), 7111 (West
1991); 38 C.F.R. 20.1100 (1998). In order to reopen a claim which
has been previously finally denied by the Board, the claimant must
present new and material evidence. 38 U.S.C.A. 5108 (West 1991).

Entitlement to service connection for an acquired psychiatric
disorder, then claimed as PTSD, was denied by the Board in July
1989. That decision is final. 38 U.S.C.A. 7104(b) (West 1991). In
its decision of July 1989, the Board discussed the evidence then of
record and concluded, in essence, that the medical evidence of
record did not establish a diagnosis of PTSD, one of the essential
elements needed to establish service connection. See 38 C.F.R.
3.304(f) (1998).

Evidence submitted in connection with the present appeal includes
medical examination and clinical records which denote that the
appellant has PTSD based on his reported in-service stressors.

While this case was pending on appeal, a decision of the United
States Court of Appeals for the Federal Circuit (hereinafter "the
Federal Circuit") set forth new guidance regarding the adjudication
of claims for service connection based on the submission of "new
and material evidence." In the case of Hodge v. West, 155 F.3d 1356
(Fed. Cir. 1998), the Federal Circuit held that in Colvin v.
Derwinski, 1 Vet. App. 171, 174 (1991), the U. S. Court of Veterans
Appeals (the U. S. Court of

4 -

Appeals for Veterans Claims on and after March 1, 1999)
(hereinafter "the Court") impermissibly ignored the definition of
"material evidence" adopted by VA under 38 C.F.R. 3.156(a) as a
reasonable interpretation of an otherwise ambiguous statutory term
(found under 38 U.S.C. 5108) and, without sufficient justification
or explanation, rewrote the statute to incorporate the definition
of materiality from an altogether different government benefits
scheme. Pursuant to the holding in Hodge, the legal hurdle adopted
in Colvin that required reopening of claim on the basis of "a
reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 3.156(a),
requires only that in order for new evidence to be material, it
must be "so significant that it must be considered in order to
fairly decide the merits of the claim." On this point, the Court
has recently stated that a review of the claim under the more
flexible Hodge standard accords the appellant a less stringent "new
and material" evidence threshold to overcome. See Fossie v. West,
12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for
adjudicating claims based on new and material evidence. In Elkins
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held that the
two-step process set out in Manio v. Derwinski, 1 Vet. App. 140,
145 (1991), for reopening claims became a three-step process under
the Federal Circuit's holding in Hodge, supra: VA must first
determine whether new and material evidence has been presented
under 38 C.F.R. 3.156(a); second, if new and material evidence has
been presented, immediately upon reopening VA must determine
whether, based upon all the evidence and presuming its credibility,
the claim as reopened is well grounded pursuant to 38 U.S.C.
5107(a); and third, if the claim is well grounded, VA may evaluate
the merits after ensuring the duty to assist under 38 U.S.C.
5107(b) has been fulfilled. See also Winters v. West, 12 Vet. App.
203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material evidence
had been presented necessarily meant that the reopened claim was
well grounded, the Court

- 5 - 

stated in Elkins that the Federal Circuit in Hodge effectively
"decoupled" the relationship between determinations of well-
groundedness and of new and material evidence by overruling the
reasonable-possibility-of-a-change-in-outcome prong of Colvin,
supra. There is no duty to assist in the absence of a well-grounded
claim. Epps v. Gober, 126 F.3d 1464,1468 (Fed. Cir. 1997) cert.
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given full
force and effect immediately, even if VA appeals the decision. See
Tobler v. Derwinski, 2 Vet. App. 8 (1991). It therefore follows
that a precedent decision of the Federal Circuit, a court of
superior jurisdiction, must be given immediate force and effect as
well. As this case remains in appellate status, the Board will now
consider whether new and material evidence has been submitted in
accord with the holding in Hodge, supra. See Karnas v. Derwinski,
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court
generally are given retroactive effect with regard to cases in
which the administrative or judicial review process is not
concluded).

Pursuant to the Board's remand of January 1999, the RO
readjudicated this case under the Hodge precedent and concluded
that new and material evidence had been submitted to reopen the
claim based on the medical records denoting a current diagnosis of
PTSD. The Board agrees. Accordingly, the new evidence permits the
claim to be reopened. The Board also concludes that the claim is
well grounded under 38 U.S.C.A. 5107(a) (West 1991), see Elkins,
Winters, supra, which thus pen-nits further development of the
appellant's claim, as set forth below in the REMAND section of this
decision.

ORDER

To the extent of the finding that evidence submitted since the July
1989 Board decision constitutes new and material evidence
sufficient to reopen the appellant's claim for service connection
for an acquired psychiatric disorder, to include PTSD, the appeal
is granted.

6 - 

REMAND

This case must again be remanded for further development. The
representative has requested that the file be returned to the board
of three VA psychiatrists who examined the appellant in January
1998. See "Written Brief Presentation," p. 3, dated May 12, 1999.
The Board agrees. Review of the file discloses that the appellant
was diagnosed with PTSD on the aforementioned VA examination based
primarily on his reported stressor account of the death of a Korean
girl. However, one of his other stressors, an account of being
mugged while stationed at Fort Ord, California, in 1971 was noted
in the examination report as a "significant trauma." It is unclear
whether this incident formed the basis of the PTSD diagnosis given
on the examination because a great deal of information was detailed
concerning the death of the Korean girl. Interestingly, the Board
notes that the only stressor acknowledged as verified by the RO is
the mugging incident which is documented in the service medical
records. The death of the Korean girl as well as a stressor
involving a jeep accident have been, to date, unverified. Hence,
further medical analysis of the sufficiency of the mugging incident
to form a basis for a diagnosis of PTSD under current DSM-IV
criteria is in order.

In addition, the Board notes that 38 C.F.R. 3.304(f) was amended
during the pendency of this appeal. The new version of the
regulation is effective from March 7, 1997. 64 Fed. Reg. 32807
(June 18, 1999). Upon readjudication of the appellant's claim on
the merits, the RO should ensure that the revised version of
section 3.304(f) is considered. Karnas, supra.

Finally, the file reflects that a claim seeking an increased rating
for hepatitis was adjudicated by the RO during the pendency of the
appeal. In response to an August 1998 hearing officer's decision
that granted an increased rating from 10 to 30 percent for the
hepatitis disorder, the appellant filed a Form 9, "Appeal to
[Board]," that is interpreted by the Board as a timely file notice
of disagreement with regard to the effective date of the 30 percent
increased rating awarded by that decision. 38 C.F.R. 20.201 (1998).
Because his Form 9 was timely filed, the issue of an earlier

- 7 - 

effective date for the 30 percent rating has been appealed and must
be developed for appellate purposes. See Grantham v. Brown, 114
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d
1030 (Fed. Cir. 1997). The RO must therefore issue a statement of
the case regarding this issue. 38 U.S.C.A. 7105(d)(1) (West 1991);
38 C.F.R. 19.26-31 (1998).

Accordingly, this case is REMANDED for the following development:

1. The RO must refer the appellant's claimsfolder for review by the
board of three VA psychiatrists who examined the appellant in
January 1998. If one or more of the original board who examined him
in January 1998 is no longer employed by VA or is otherwise
unavailable, another psychiatrist should be consulted. The board
should again undertake a longitudinal review of the appellant's
medical records and render an opinion addressing the sufficiency of
the Fort Ord mugging incident stressor to form a diagnosis of PTSD
under current DSM-IV criteria. A complete rationale for any opinion
expressed must be provided. The report generated as a result should
thereafter be associated with the claimsfolder.

2. Thereafter, the RO must review the claimsfolder and ensure that
all of the foregoing development efforts have been conducted and
completed in full. If any development is incomplete, appropriate
corrective action is to be implemented. Remand instructions of the
Board are neither optional nor discretionary. Full compliance with
such instructions is mandated by law. See Stegall v. West, 11 Vet.
App. 268 (1998).

8 -

3. After completion of the above, the RO should reconsider the
issue of entitlement to service connection for an acquired
psychiatric disorder, to include PTSD, with consideration given to
all of the evidence of record, including any additional evidence
obtained by the RO pursuant to this remand. The RO should ensure
that its readjudication of the case includes consideration of the
revised version of 38 C.F.R. 3.304(f), as alluded to above. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and his representative
should be furnished a supplemental statement of the case and given
the opportunity to respond thereto.

4. The RO must furnish the appellant a statement of the case which
includes a summary of the applicable law and regulations, with
appropriate citations, and a discussion of how such law and
regulations concerning his appeal of the effective date assigned
for the award of a 30 percent rating for hepatitis by the hearing
officer's decision of August 1998. The appellant must then be
afforded an opportunity to reply thereto. If the decision remains
adverse to the appellant, he should be advised that he may add this
issue to his present appeal by filing a substantive appeal within
60 days of the issuance of the statement of the case, see 38 C.F.R.
20.302(b) (I 998), or alternatively, within the time proscribed by
law to perfect an appeal to the Board. Any additional
evidentiary/medical development deemed appropriate to the appellate
processing of this claim should be undertaken.

Thereafter, the case should be returned to the Board, if in order.

- 9 -                                                       

The appellant need take no action until otherwise notified, but he
may furnish additional evidence and argument to the RO while the
case is in remand status. Quarles v. Derwinski, 3 Vet. App. 129,
141 (1992); Booth v. Brown, 8 Vet. App. 109,112 (1995).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

A. BRYANT

Member, Board of Veterans' Appeals

- 10-

